Citation Nr: 0533847	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  05-19 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer as 
a result of in-service exposure to asbestos.

2.  Entitlement to service connection for skin cancer (basal 
and/or squamous cell) as a result of in-service exposure to 
asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1943 until 
April 1946.  This case comes before the Board of Veterans' 
Appeals on appeal from a December 2004 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In pertinent part, the 
RO denied claims of entitlement to service connection for 
prostate cancer and basal cell carcinoma.  In filing his 
claims, the veteran requested service connection for "skin 
cancer" with his medical records confirming diagnoses of 
both basal cell and squamous cell carcinomas of the skin.  In 
a statement received in March 2005, he argued that his 
disabilities were related to in-service exposure to asbestos.  
The Board has rephrased the issues listed on the title page 
to better reflect his claim on appeal.

The Board notes that, in October 2005, the veteran submitted 
additional evidence to the Board that had not been reviewed 
by the RO.  At that time, the veteran waived RO consideration 
of this evidence.  The Board will proceed accordingly.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran's 
prostate cancer, that first manifested many years after 
service, is causally related to event(s) in service, to 
include his claimed exposure to asbestos.

2.  There is no competent evidence that the veteran's 
squamous cell and basal cell carcinomas, that first 
manifested many years after service, is causally related to 
event(s) in service, to include his claimed exposure to 
asbestos.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by 
active service, nor may be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  Squamous cell and basal cell carcinoma was not incurred 
in or aggravated by active service, nor may be presumed to 
have been incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for prostate and skin (basal and/or squamous cell) 
cancers as a result of in-service exposure to asbestos.  
Specifically, he states that two instances could be the cause 
of the aforementioned cancers.  First, during the Battle of 
Okinawa in World War II, he served as a machine gunner and 
truck driver in the 713th Tank Battalion.  According to the 
veteran, his tank exploded which caused him to be exposed to 
asbestos.  Second, during training at Fort Knox, the veteran 
fell into a booby trap which exploded causing damage to his 
left leg.  The service records available for review 
corroborate that he served in the 713th Tank Battalion and 
was injured at Fort Knox.  While the case was pending at the 
Board, the veteran submitted a statement from his private 
doctor, Dr. Steven W. Mamus, from the Cancer Centers of 
Florida, who provided a statement which discussed the above 
cancers and the veteran's "military-related asbestos 
exposure."

Specifically, Dr. Mamus stated the following:

[The veteran] is a patient that we have been 
following for history of multiple 
malignancies including prostate cancer, 
basal, and squamous cell carcinoma of the 
skin.  He has a history of multiple other 
medical problems including colon cancer and 
coronary artery disease.

The patient does have a significant history 
of asbestos exposure while in training & 
[sic] fell on a land mine at Fort Knox in 
Kentucky in 1943, and also while in battle in 
a tank regimen in Okinawa in the tanker over 
a bomb & exploded [sic] in Japan during World 
War II.  This letter is written in support 
for his request for disability coverage for 
military-related asbestos exposure.  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. 
§ 1110 (West 2002).  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1110, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  
 
Specified diseases listed as chronic in nature may be 
presumed to have been incurred in service, if the evidence 
shows that such disease manifested to a degree of 10 percent 
or more within one year from separation from active service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2005).  Malignant tumors are among the 
listed diseases.  
 
The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information, 
including lay and medical evidence of record.  38 U.S.C. 
§ 5107(b) (West 2002).  When an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter exists, the Board shall give 
the benefit of the doubt to the claimant.  Id.
 
In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection any disease or injury 
alleged to have been incurred in or aggravated by such 
service, including satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. § 
1154(b) (West 2002).  

For injuries alleged to have been incurred in combat, the 
provisions of 38 U.S.C.A. § 1154(b) provide a relaxed 
evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2005).  
"Satisfactory evidence" is credible evidence.  Collette, 82 
F.3d at 392.  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).  This provision does not establish a 
presumption of service connection but eases the combat 
veteran's burden of demonstrating the incurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary burden only applies to the question of service 
incurrence and not to the question of either current 
disability or nexus to service, both of which generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).
 
VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:
 
(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.
 
 The veteran has described in-service exposure to asbestos 
occurring in the combat environment.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  The presumption of service incurrence 
or event, however, does not relieve him for carrying the 
evidentiary burden that his current disability, cancer of the 
prostate and skin, is causally related to the claimed in-
service exposure to asbestos.  Brock, 10 Vet. App. at 162.  
See also Libertine, 9 Vet. App. 521 (1996); Beausoleil, 8 
Vet. App. 459, 464 (1996).  His report of combat injury has 
been considered pursuant to 38 U.S.C.A. § 1154(b), and for 
purposes of this decision, the Board will presume the veteran 
was exposed to asbestos as claimed.

The available service medical records do not show treatment 
for either prostate cancer or skin cancer.  Rather, his 
separation examination dated April 1946 indicated "NORMAL" 
clinical evaluations of the "Skin" and "Genito-Urinary" 
system.  In this case, there is no dispute that the prostate 
and skin cancers did not manifest until many years after 
service.  Specifically, the veteran was diagnosed with 
prostate cancer in 1999, squamous cell carcinoma in 2003, and 
basal cell carcinoma in 2004.  There is no competent medical 
evidence contained in the claims folder relating prostate 
cancer and/or skin cancer to event(s) in service, to include 
the claimed asbestos exposure.

Here, Dr. Mamus failed to provide a competent medical opinion 
relating the veteran's prostate and/or skin cancers to the 
asbestos exposure.  Instead, Dr. Mamus only stated the 
veteran's history of asbestos exposure without rendering any 
medical opinion supporting a direct causal relationship 
between that exposure and the cancers.  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); See, e.g., Hanson v. Derwinski, 1 Vet. App. 512 
(1991) (holding that a veteran is entitled to service 
connection where he submits a supportable medical opinion of 
an etiological relationship that is unrefuted by other 
medical opinion of record); Watai v. Brown, 9 Vet. App. 441, 
443 (1996) (holding that medical evidence regarding  the 
nexus relationship to service expressed as "very well might 
have been," although not "conclusive," suffices for 
meeting the minimum burden of proof).  Furthermore, VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.21(a)(1) (Oct. 3, 1997), specifically excludes prostate 
cancer as a cancer associated with asbestos exposure.  
Carcinomas of the skin are not listed among the asbestos-
related diseases.

Neither the veteran's self diagnosis nor the provisions of 38 
U.S.C.A. § 1154(b) supplant the evidentiary requirements of 
competent nexus evidence supportive of the claim.  The 
veteran is not shown to possess the requisite medical 
training to provide a nexus opinion in this case.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. 
§ 3.159(a) (2005).  Furthermore, Dr. Mamus' opinion holds no 
probative value.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Even though the veteran may have been exposed to asbestos 
while in service, no competent medical opinion relating the 
veteran's prostate and/or skin cancers to the asbestos 
exposure exists. Accordingly, the Board must deny the claims 
of entitlement to service connection for prostate and skin 
(basal and/or squamous cell) cancers.

In so holding, the Board notes that the claims folder has 
been carefully reviewed to ensure compliance with the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In pertinent 
part, this law defines VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement is found at 38 C.F.R. § 3.159(b)(1).  The 
Pelegrini II Court also held that the language of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) requires that a VCAA 
notice be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that a pre-adjudicatory RO letter 
dated July 28, 2004, as well as the rating decision on appeal 
and the Statement of the Case (SOC), told him what was 
necessary to substantiate his claims.  In fact, the rating 
decision on appeal and the SOC provided him with specific 
information as to why his claim was being denied and of the 
evidence that was lacking.

The July 28, 2004 letter satisfied the elements of (2) and 
(3) by notifying the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the document explained that VA 
would help him get such things as medical records or records 
from other Federal agencies, but he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the appellant evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  Additionally, the letter told the veteran as 
follows: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  The May 2005 SOC 
provided him with the complete text of 38 C.F.R. 
§ 3.159(b)(1).  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  The purpose of the VCAA is to give the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice have been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO has 
obtained all available service medical records that includes 
his induction and separation examination as well as multiple 
clinic records.  There is no allegation that prostate and/or 
skin cancer were first manifested in service or that any 
additional service medical records are missing that may be 
pertinent to the claims on appeal.  The RO has obtained all 
evidence and/or information identified by the appellant as 
relevant to his claims on appeal.  Absent a minimal showing 
by competent evidence that the veteran manifests an asbestos-
related disease, or any other disability related to event(s) 
in service, VA has no duty to obtain a medical opinion in 
this case.  Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).

There is neither a statute specifically dealing with asbestos 
and service connection for asbestos-related diseases nor has 
the Secretary promulgated any specific regulations.  However, 
in 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, Part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

With asbestos-related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (holding that although the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service and 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure.  M21-1, Part 
VI, para. 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 
1997).  

In this case, the Board presumes the veteran's exposure to 
asbestos for purposes of this decision.  As such, development 
of his pre-service, in-service and post-service asbestos 
exposure is unnecessary.  According to the M-21, the most 
common disease resulting from exposure to asbestos is 
interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
are also associated with asbestos exposure.  See M21-1, Part 
VI, para. 7.21(a)(1).  Persons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal, and urogenital cancer.  See M21-1, Part VI, 
para. 7.21(a)(3).  In this case, the M-21 specifically 
indicates that prostate cancer is not among the urogenital 
diseases that may have a relationship to asbestos exposure.  
Furthermore, skin cancer is not listed as among the most 
common diseases resulting from exposure to asbestos.  
Furthermore, the evidence and information of record, in its 
totality, provides the necessary information to decide the 
case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 
(2005).  No reasonable possibility that any further 
assistance to the appellant would be capable of 
substantiating his claims exists.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (stating that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that 
remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92 (July 24, 1992).


ORDER

The claim of entitlement to service connection for prostate 
cancer as a result of in-service exposure to asbestos is 
denied.

The claim of entitlement to service connection for skin 
cancer (basal and/or squamous cell) as a result of in-service 
exposure to asbestos is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


